Title: To James Madison from Elbridge Gerry, 31 December 1811 (Abstract)
From: Gerry, Elbridge
To: Madison, James


31 December 1811, Boston Council Chamber. Introduces Richard Devens Harris—“a young Gentleman of this place & of one of the most respectable families in it, of a liberal education, & of correct morals & politicks”—who wishes to pay his respects. “Mr Harris having spent two or three years at London, Paris &c has obtained much useful information; which qualifies him to serve his Country in many official Characters.”
